DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claims are objected to for the following informalities:
Regarding claim 18, examiner suggests rewriting the phrase, “alternate repetition of a powder-layer forming and a solidified-layer forming”, with the phrase, “alternate repetition of forming a powder-layer and a solidified-layer”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18-26, 28-29, and 33, the phrase “at least both main edge regions”, renders the claims indefinite and unclear. The term “at least” suggests that there can be two or more main edge regions, however the word “both” suggests only two main edge regions. It is unclear whether there can be more than two main edge regions. If Applicant is claiming more than two main edge regions, 
Claims 27 and 30-32 are rejected based on dependencies to rejected claims above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hayano (US 2017/0001243 A1), as cited in the IDS dated 10/29/2020.
Regarding claim 18, Hayano discloses a powder bed fusion apparatus that has an energy beam emitting section for outputting an energy beam, a thin layer forming section for forming a thin layer of a powder material, preliminary heating means for pre-heating the thin layer of powder (i.e., forming a solidified layer by irradiating a predetermined portion of a powder layer with a light beam), and control means for controlling the modeling, wherein the modeling is based on slice data, in which irradiation of the energy beam is started from the central region of the layer, and sequentially moved to a peripheral region (i.e., main edge regions) of the thin layer (Abstract).  Hayano discloses that the above steps are repeated to form multiple subsequent layers to form a three-dimensional shaped object (i.e., a method for manufacturing a three-dimensional shaped object by alternate repetition of a powder-layer and a solidified-layer) (Paragraph [0069]). Hayano discloses forming a second layer that is formed on the subsequently solidified first layer, wherein a laser beam irradiates and selectively melts and solidifies each layer (i.e., forming another solidified by newly forming a powder layer on the formed solidified layer, followed by an irradiation of a predetermined portion of the newly formed powder layer with the light beam) (Paragraphs [0221], [0222]). Hayano discloses that the above steps are repeated to stack subsequently solidified layers to form the desired three-dimensional shaped object (i.e., wherein the solidified layer composed of a plurality of solidified portions is formed, the plurality of the solidified portions overlapping with each other) (Paragraph [0223]). 
Regarding the claimed limitation, “at least both main edge regions of the first solidified portion are irradiated with the light beam such that the at least both main edge regions of the first solidified portion are melted”, Hayano discloses that irradiation of the energy beam is started from the slice data of the object arranged in the central region of the thin layer, and sequentially moved to the slice data of the object arranged for a peripheral region of the thin layer (Claim 4, Paragraph [0042], [0172]). It is 
Regarding claims 19-21, as disclosed above, Hayano discloses that temperature-stabilized regions are sequentially fused (i.e., irradiation) (Paragraph [0199]) and that irradiation of the energy beam is started from the central region of the layer, and sequentially moved to a peripheral region of the thin layer (Abstract). It is understood from above, that a first solidified portion must be formed when subsequent layers are irradiated or melted to one another and that the solidified portion undergoes irradiation starting from a central region and sequentially moved to the peripheral regions of each solidified portion. Examiner interprets the peripheral regions to read on the claimed limitation, “main edge regions of the first solidified portion”. Hayano discloses that the above steps are repeated to stack subsequently solidified layers to form the desired three-dimensional shaped object (Paragraph [0223]).
Regarding claims 22-23, Hayano discloses various laser beam (i.e., light beam) sources and wavelength parameters (i.e., energy density) that are used based on the desired beam diameter and energy absorption of the powder material (Paragraphs [0052]-[0054]). Therefore, it would have been obvious to one or ordinary skill in the art, to modify the energy density of the laser beam to be smaller or greater than that of the light beam used when forming the first solidified portion based on the desired three-dimensional object and based on routine experimentation. 
Regarding claim 24-26, Hayano discloses that the steps for forming each solidified layer are repeated to stack subsequently solidified layers as the third layer and subsequent layers in order to form the desired three-dimensional shaped object (Paragraph [0223]). Hayano discloses that temperature-
Regarding claim 27, Hayano discloses that the steps for forming each solidified layer are repeated to stack subsequently solidified layers as the third layer and subsequent layers in order to form the desired three-dimensional shaped object (Paragraph [0223]). Hayano discloses that temperature-stabilized regions (i.e., two irradiation regions) are sequentially fused (i.e., irradiation) (Paragraph [0199]) and that irradiation of the energy beam is started from the central region of the layer (i.e., scanning center line), and sequentially moved to a peripheral region of the thin layer (Abstract).
Regarding claim 28-30, Hayano discloses, as taught above in Claim 1, forming a second layer that is formed on the subsequently solidified first layer, wherein a laser beam irradiates and selectively melts and solidifies each layer (Paragraphs [0221], [0222]).  Hayano discloses various laser beam (i.e., light beam) sources and wavelength parameters (i.e., energy density) that are used based on the desired beam diameter and energy absorption of the powder material (Paragraphs [0052]-[0054]). Hayano discloses that irradiation of the energy beam is started from the slice data of the object arranged in the central region of the thin layer, and sequentially moved to the slice data of the object arranged for a peripheral region of the thin layer (Claim 4, Paragraph [0042], [0172]). It is understood from above, that a first solidified portion must be formed when subsequent layers are irradiated or melted to one another and that the solidified portion undergoes irradiation starting from a central region and sequentially moved to the peripheral regions of each solidified portion. Examiner interprets the peripheral regions of Hayano to read on the claimed limitation, “main edge regions”. 
Regarding claim 31, Hayano discloses the movement of the laser beam can be in various direction, such as a vertical or lateral direction in respect to the slice data of each layer and the slice data can also be rotated (Paragraph [0097]). 

Regarding claim 33, Hayano discloses various different containers for housing the powder material and a carrying member that moves the powder material, which is used to form the next powder to form into a solidified layer by irradiation (Paragraph [0105]). 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734